OPINION OF THE COURT
John S. Lockman, J.
Motion by defendants Metropolitan Suburban Bus Authority, Metropolitan Transportation Authority, and Samuel H. Smith, Jr. for an order consolidating a District Court commercial claim *557brought by codefendant Romper Room Nursery, Inc. and removing same to this court is denied.
Romper Room Nursery, Inc. seeks property damage against the moving defendants in the amount of $3,000 in the District Court. Romper Room, Inc., being a corporation, must be represented by an attorney in this court (CPLR 321 [a]). Thus, Romper Room Nursery, Inc. would be required to retain counsel were this court to direct consolidation. While the moving defendants contend that the attorneys representing Romper Room as a defendant in this action could prosecute its property damage claim, such counsel has not offered to provide services, and by the moving defendants’ own admission, have previously refused to do so. Accordingly, as the damages sought in the District Court are minimal, and as the attorneys’ fees in Supreme Court could be substantial, the motion is denied.
Insofar as the moving defendants seek to avoid prejudice from disclosure granted in the District Court action which would not be available in this action, the argument is properly directed to the District Court.